       Case 1:19-cv-01374-RC Document 3 Filed 05/28/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                              )
 FREEDOM WATCH, Inc.                          )
                                              )
                Plaintiff,                    )
                                              ) Civil Action No. 1:19-cv-01374-RC
        v.                                    )
                                              )
 KEVIN K. MCALEENAN,                          )
 Acting Director,                             )
 Department of Homeland Security,             )
                                              )
                Defendant.                    )
                                              )

                                NOTICE OF APPEARANCE

       The Clerk of the Court will please enter the appearance of Colin A. Kisor,

Deputy Director, U.S. Department of Justice, Civil Division, Office of Immigration

Litigation, District Court Section, as counsel for Defendant, in his official capacity, in

the above-captioned case.


Dated: May 28, 2019                          Respectfully submitted,

                                             /s/ Colin A. Kisor
                                             COLIN A. KISOR
                                             Deputy Director
                                             U.S. Department of Justice
                                             Civil Division
                                             Office of Immigration Litigation,
                                             District Court Section
                                             P.O. Box 868
                                             Ben Franklin Station
                                             Washington, DC 20044
                                             (202) 532-4331
                                             colin.kisor@usdoj.gov
       Case 1:19-cv-01374-RC Document 3 Filed 05/28/19 Page 2 of 2



                              CERTIFICATE OF SERVICE
                           Civil Action No. 1:19-cv-01374-RC

       I HEREBY CERTIFY that on May 28, 2019, a true copy of this Notice of

Appearance was filed with the Clerk of the Court using the CM/ECF system which

sent notification of such filing via e-mail to the following:

Larry Klayman, Esq
General Counsel
Freedom Watch, Inc.
2020 Pennsylvania Ave. N.W.
Suite 345
Washington, D.C. 20006
leklayman@gmail.com

ATTORNEY FOR PLAINTIFF

                                             /s/ Colin A. Kisor
                                             COLIN A. KISOR
                                             Deputy Director
                                             United States Department of Justice
                                             Civil Division
                                             Office of Immigration Litigation,
                                             District Court Section
                                             P.O. Box 868
                                             Ben Franklin Station
                                             Washington, DC 20044
                                             (202) 532-4331
                                             colin.kisor@usdoj.gov

                                             ATTORNEY FOR DEFENDANT
